Citation Nr: 0325053	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an initial disability rating in excess of 40 
percent for degenerative disc disease L5-S1 with a history of 
lumbar back pain, sciatica, an absent right Achilles reflex 
and additional neurological findings.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1975 and from April 1981 to December 1998.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in July 1999, which, in pertinent part, 
granted the veteran's claim of entitlement to service 
connection for back pain with sciatica and assigned a 10 
percent disability rating.  An RO decision in September 1999 
increased the initial rating assigned to 20 percent. 

The Board of Veterans' Appeals (Board) remanded the issue 
that is the subject of this decision in March 2001.  Review 
of the actions performed by the RO reveal that the mandate of 
that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

In a rating decision dated in January 2003, the RO increased 
the rating assigned the veteran's low back disorder to 40 
percent.

The Board notes that new regulations revising the rating 
schedule applicable to disorders of the spine were published 
on August 27, 2003; however, the effective date of the 
revised regulations is September 26, 2003, and they are 
therefore inapplicable to the current appeal.  See 68 Fed. 
Reg. 51454 (2003).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected degenerative disc disease 
L5-S1 was manifested by pronounced intervertebral disc 
syndrome prior to December 3, 2002; since that latter date, 
it has been productive of moderate limitation of motion of 
the lumbar spine and no more than severe recurring attacks of 
intervertebral disc syndrome, with intermittent relief; no 
incapacitating episodes, and no more than moderate incomplete 
paralysis of the right sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, and no 
more, for degenerative disc disease L5-S1, prior to December 
3, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.71a Diagnostic 
Codes (DCs) 5292 and 5293, 4.123 and 4.124 DC 8620 (2002); 
38 C.F.R. § 4.71a, Code 5293 (effective September 23, 2002); 
67 Fed. Reg. 54345-54349 (2002).

2.  The criteria for the assignment of a rating in excess of 
40 percent for degenerative disc disease L5-S1, from December 
3, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.71a 
Diagnostic Codes (DCs) 5292 and 5293, 4.123 and 4.124 DC 8620 
(2002); 38 C.F.R. § 4.71a, Code 5293 (effective September 23, 
2002); 67 Fed. Reg. 54345-54349 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

The Board notes that the RO referred to and provided copies 
of the explicit provisions of the VCAA when it adjudicated 
the case below.  The Board finds that VA's duties to notify 
and assist have been fulfilled in the instant case.  Here, 
the RO advised the veteran of the evidence necessary to 
substantiate her increased rating claim by various documents.  
For example, the veteran was advised of the applicable 
criteria concerning the rating of her service-connected 
disability by the September 1999 Statement of the Case (SOC), 
the March 2001 Board remand, and an April 2003 development 
letter.  Finally, she was informed of the evidence currently 
of record and of the applicable law and regulation, including 
all the relevant rating criteria in the January 2003 and May 
2003 Supplemental SOCs (SSOCs).  The Board notes that the 
VCAA itself made no change in the statutory or regulatory 
criteria that govern ratings of service-connected 
disabilities.  In addition, the SOC, Board remand, 
development letter, and SSOCs all indicated that VA would 
request any pertinent medical records identified by the 
veteran.  Significantly, the RO has been able to acquire 
copies of all medical records identified by the veteran; the 
record shows that there is no outstanding evidence the status 
of which the veteran needs to be notified.  The veteran has 
also undergone complete VA examinations that address all 
relevant rating criteria.  As such, the veteran has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must yet secure.  Therefore, there is no further 
duty to notify or assist.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Factual Background

Service connection was granted in July 1999 for back pain 
with sciatica, rated 10 percent disabling.  This decision was 
based on a review of the service medical records and a VA 
examination in April 1999.  In September 1999, the veteran's 
rating was increased to 20 percent disabling subsequent to 
the veteran's initial appeal of the July 1999 decision.  As 
noted above, following a March 2001 Board remand, the RO 
increased the rating to 40 percent disabling based upon 
further development, including another VA examination and the 
addition of post service treatment records.

The April 1999 VA examination noted the veteran's history of 
lumbosacral spine pain.  She reported no specific injury to 
her lumbosacral spine, just wear and tear.  She was in charge 
of the mail while on active duty and carried heavy mailbags.  
She developed right-sided sciatica and low back pain.  It was 
further noted that the veteran developed pain in the right 
arch of her foot and was thought to have plantar fasciitis.  
She underwent MRIs and EMGs and was told she had abnormal 
nerve conduction.  The possibility of plantar fasciitis was 
then discounted.  She had complained of foot pain in the past 
and of a cold sensation in the foot that could be aggravated 
by standing on concrete.  The veteran indicated that she had 
given up running and reported being told she had a slightly 
herniated disk.  Her back ached four to five times per week.  
She developed paresthesia with prolonged driving.  She also 
reported this affected her balance.  

On physical examination, straight leg raise test on the right 
and left was to 85 degrees without discomfort.  Examination 
of the lower extremities revealed mild atrophy of the left 
calf.  Her left calf measured 39.5 cm in circumference 
compared to 41 on the right.  Her left thigh measured 58 cm 
compared to 57 on the right.  Her range of motion was from 
zero to 90 degrees of flexion, extension from zero to 35 
degrees, lateral rotation to 35 degrees, and lateral flexion 
to 40 degrees.  Her sensory evaluation revealed some 
decreased appreciation to pinprick and left touch actually 
located over the right lateral calf.  Her reflexes were 
evaluated and she was noted to have 2+ and symmetrical 
patellar reflexes and an absent right Achilles reflex with a 
normal left at 2+.  Based on repeated toe touches, the 
examiner opined that there was no fatigability, weakened 
movement, incoordination, functional loss of range of motion, 
or pain.

In December 2002, the veteran was seen for a VA neurology 
examination.  The examiner reviewed the veteran's history.  
She noted that she had pain in the low back whenever she had 
a lot of activities, to include weeding her garden, scrubbing 
the floor on her hands and knees, standing on her feel all 
day and driving for long periods of time.  The low back would 
ache and feel like there is a fist in it with a cramping 
sensation, especially on the right side.  She had occasional 
sharp pains in the right foot that were sudden and shooting.  
The veteran said it was very brief and passed quickly; 
therefore, she could continue standing.  She said it happened 
two to three times per week and her foot might suddenly jerk 
during the episodes.  She said typically it happened when she 
was sitting or driving, but the leg did not buckle or go out 
from under her if she was standing.  The veteran also had 
soreness in the back of the right thigh once or twice per 
week.

The veteran reported that she took pain medication if the 
pain became intense, but she generally continued with her 
activities.  She had not missed work due to low back 
problems.  She had constant sensory problems in the right 
foot.  She reported being treated initially for plantar 
fasciitis, but it was ultimately determined that the symptoms 
in the right foot were related to her lower back.  The 
veteran reported that her foot felt cold all the time.  She 
felt a buzzing tingling sensation in the back of the calf and 
into the foot, especially when she was shaving her legs.

Physical examination showed strength was 5/5 throughout, 
including her right foot.  She had good dorsiflexion and 
eversion of the right foot.  She tended to sit with the foot 
slightly in-turned.  She did not favor the foot when she 
walked.  She was able to stand on her toes, but not one her 
heels.  When doing tandem walk, the veteran  had difficulty 
supporting her weight on the right foot.  Sensory examination 
showed decreased sensation over the dorsum of the right foot 
and the right lateral and posterior aspect of the calf.  This 
was associated with a dysesthetic sensation of tingling in 
the area as well as decreased light touch and pin 
discrimination.  Vibratory sense and position sensation were 
preserved.  Temperature sensation was also decreased in the 
right foot.

The examiner noted that the veteran had bruising over the 
middle two toes of the right foot and reported having dropped 
a bench on her foot over the weekend.  She was not aware of 
any pain until she noticed the bruising later that day when 
getting undressed.  

On coordination testing, he veteran was able to wiggle her 
toes without asymmetry.  She could stand on her toes, but not 
on her heels and tended to tip to the right side.  With 
tandem walk, when she was weight bearing on the right foot, 
she would tend to hurry and would sometimes waiver on the 
right foot.  A standing Romberg was quickly positive with 
falling backward.  Her reflexes were two plus in the arms, 
three plus at the knees, one plus at the right ankle and two 
plus at the left ankle.  Both toes were downgoing.

The examiner diagnosed lumbar disc herniation with decreased 
reflex at the right ankle and decreased sensation on the 
right foot in the calf and fairly diffusely in the foot, 
consistent with L-5 nerve root dysfunction.  She also had 
difficulties with balance and independent weight bearing or 
standing with eyes closed, which appeared related to the 
sensory problems in the right foot.  The examiner noted that 
clearly the sensory problems were quite significant as he 
veteran had significant injury to the right foot but was 
unaware of it.  This was corroborated on examination by the 
examiner who poked and moved the toes and applied pressure in 
the region of the bruising, the veteran did not wince or 
avoid the stimulus.  

A VA orthopedic examination was also performed in December 
2002.  The veteran reported progressive neurologic symptoms 
in the right lower extremity; including "numbness, tingling, 
weakness, and cramping in the foot, etc."  The orthopedic 
examiner specifically excluded these symptoms from his report 
as they were addressed in the December 2002 neurology 
examination.  The veteran was noted to still report chronic 
low back pain, made worse by bending, lifting, or carrying.  
Symptoms were made better by lying down, made worse by 
sitting or prolonged standing.  She reported having to 
protect her back.  The veteran could not bend, lift, or carry 
very much.  She had been treated with physical therapy and 
meds.  Surgery was contemplated for the disc problems, but 
had not been performed.

Physical examination of the lumbosacral spine showed mild 
loss of lumbar lordosis.  The veteran's flexion was to 80 
degrees, extension to 30 degrees, her lateral bending to 30 
degrees bilaterally.  There was tenderness to palpation along 
the right paralumbar musculature.  There was a mildly 
positive straight leg sign on the right at 45 degrees, 
negative on the left.  The examiner noted that with regard to 
DeLuca issues, she did show some incoordination of motion.  
She had increased pain with resisted motion, with some easy 
fatigability seen.

The examiner diagnosed degenerative joint disease, 
lumbosacral spine with right lower extremity sciatica.  He 
noted that he would assign her an additional 10 degrees range 
of motion loss for the DeLuca issues outlined.

Review of post service medical records from Peterson Air 
Force Base dating from 1998 to 2003 revealed no complaints or 
treatment of low back-related symptoms.

The veteran has also submitted statements regarding her 
symptomatology.  In August 1999, she described pain in her 
back on a daily basis, which was especially intense when she 
arose in the morning; at times, it was difficult to walk.  
She noted that she could not just stay in bed, because that 
aggravated the pain.  Six hours was the limit to stay in bed 
before her back pain became excessive.  The veteran  reported 
that the stiffness in her back eased as the day progressed.  
She also had grown used to working through the pain.

The veteran further reported that she frequently suffered 
sharp spasms of pain in her back when she turned or 
inadvertently stepped on an uneven surface.  Sitting in one 
position for thirty minutes to an hour was very 
uncomfortable.  This could cause problems when working in an 
office or traveling by car or airplane.  She also suffered 
from limited flexibility.  It was sometimes impossible to 
turn enough to look to the rear when backing up in her car.

The veteran also indicated that her back problems had 
affected her sense of balance.  Her right foot felt cold all 
the time and she had constant pain under her right heel.  She 
reported frequent spasm and sharp knifing pain in her foot.  

In conclusion, the veteran noted that she had not been going 
to a doctor for the problems.  Though they were painful and 
inconvenient, they would "not kill" her.  She did not 
believe in overloading the medical system with non-life 
threatening complaints.  Additionally, she reported that her 
doctors had told her the condition was permanent and could 
not be corrected.

Analysis

The veteran's degenerative disc disease L5-S1 with history of 
lumbar back pain, sciatica, and absent right Achilles reflex 
and additional neurological findings is currently rated 40 
percent disabling under 38 C.F.R. § 4.71a Diagnostic Code 
(DC) 5293 for intervertebral disc syndrome.

Under Diagnostic Code 5293, as in effect prior to September 
22, 2002, a 40 percent rating is warranted for severe 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome were revised.  The revised rating criteria 
provide that intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002); 67 Fed. Reg. 54345-54349 
(2002).  

The Board notes that when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of her 
claim under the criteria that are to her advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The VA must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  See VAOPGCPREC 3-2000 
(2000).  The RO considered these new regulations in the 
January and May 2003 SSOCs.  

The Board notes that the record contains no evidence of 
incapacitating episodes due to a low back disability, as 
defined by the regulations in Note (1), nor is there more 
than moderate limitation of motion of the lumbar spine or 
more than moderate incomplete paralysis of the affected 
sciatic nerve.  The Board will elaborate upon these findings 
below but in so stating, the Board finds that the more 
favorable criteria are those contained in the old diagnostic 
criteria.  The veteran would not be entitled to a compensable 
rating under the new criteria of DC 5293 based upon the 
number and duration of incapacitating episodes as the record 
does not contain competent medical evidence of being confined 
to bed-rest, prescribed by a physician, due to his low back 
disability.  However, the new DC 5293 also requires combining 
under 38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities in an attempt to 
arrive at a higher evaluation.  As shown below, this would 
also result in no more than a 40 percent combined disability 
rating.  38 C.F.R. § 4.25 (2002).

Under 38 C.F.R. § 4.71a, DC 5292, a 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar spine 
and 20 percent evaluation is warranted for moderate 
limitation of motion.  Considering the most limited findings 
currently of record showing flexion to 80 degrees, extension 
to 30 degrees, and lateral flexion bending to 30 degrees 
bilaterally, the Board finds that limitation of motion of the 
lumbar spine is slight and clearly not more than moderate in 
degree.  Such limitation of motion normally supports no more 
than a 10 percent evaluation; however, the veteran's 
contentions and the December 2002 VA orthopedic examiner both 
indicate that the veteran does have a substantial amount of 
pain from degenerative changes of the lumbar spine; the Board 
finds that it reduces the range of motion to a moderate 
degree, supporting a rating of 20 percent.  The objective 
evidence showing weakness, fatigability and incoordination 
results in this additional functional limitation, beyond the 
slight limitation of motion of the lumbar spine to a moderate 
degree, supporting the a 20 percent rating, but no more.  

Next, consideration of the veteran's neurological symptoms 
under 38 C.F.R. § 4.124a, DC 8720 (2002) for neuritis of the 
sciatic nerve is consistent with 20 percent rating.  Pursuant 
to 38 C.F.R. § 4.123, neuritis of a peripheral nerve 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved (i.e. DC 8720) with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

Under DC 8720, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent evaluation and moderately severe 
incomplete paralysis warrants a 40 percent evaluation.

The Board finds that the old criteria of DC 5293 are more 
favorable to the veteran.  Under the old criteria of DC 5293 
for intervertebral disc syndrome, the Board finds that prior 
to the December 3, 2002 VA examination, the veteran's 
degenerative disc disease of the lumbosacral spine manifested 
pronounced symptomatology to warrant a 60 percent disability 
rating, the maximum rating allowed under Code 5293.  Since 
that date, when the veteran underwent another VA compensation 
examination, the veteran's symptomatology was most consistent 
with severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief and a 40 percent rating.  

The Board finds that, prior to December 3, 2002, the evidence 
is at least in equipoise as to whether the veteran 
degenerative disc disease was productive of  pronounced 
sciatic neuropathy.  While the frequency of the veteran's 
attacks of intervertebral disc syndrome during that time is 
arguably not consistent with "little intermittent relief," 
the Board notes that there is objective evidence indicative 
of pronounced symptomatology.  Specifically, the April 1999 
showed an absent right Achilles reflex (ankle jerk).  The 
criteria found in Code 5293 are primarily subjective in 
nature; one of the only objective findings one can point to 
the presence or absence of ankle jerks.  That evaluation also 
revealed mild atrophy of the left calf and findings 
indicative of definite sensory loss of the right calf.  The 
Board finds that, in considering this examination report and 
the remaining clinical evidence dated prior to December 3, 
2002, to include the veteran's history of recurring episodes 
of significant symptoms consistent with sciatic neuropathy, 
the evidence is evenly balanced on the question of whether 
she had pronounced disability.  Accordingly, a staged rating 
of 60 percent is warranted prior to December 3, 2002, under 
the rating criteria in effect prior to September 23, 2002.  
38 C.F.R. § 4.71a, Code 5293.  The 60 percent evaluation is 
the maximum rating allowed under Code 5293 and it exceeds the 
maximum rating allowed based on limitation of motion (Code 
5292) or lumbosacral strain (Code 5295). 
  
As of December 3, 2002, the Board finds that the evidence no 
longer supports a 60 percent rating.  The examiner at that 
time determined that the veteran had ankle jerks bilaterally, 
albeit diminished on the right.  That is, there was no absent 
ankle reflex.  Additionally, the veteran's symptomatology 
must show little intermittent relief.  That has never been 
consistent with the frequency and severity of the veteran's 
reported symptoms.  She reported in 1999 that she experienced 
feelings of cold and numbness in the foot all the time, 
constant pain under her right heel, with frequent spasm, and 
a sharp knifing pain.  However, the April 1999 examiner noted 
back aches only four to five times per week and paresthesia 
with prolonged driving.  In 2002, she continued to complain 
of these symptoms, but the examiner noted that they occurred 
occasionally, were very brief and passed quickly, thus 
enabling her to continue standing (emphasis added).  These 
attacks occurred two to three times per week.  The Board 
finds that such frequency of non-incapacitating 
symptomatology is much more consistent with recurring attacks 
with intermittent relief - rather than persistent symptoms 
with little intermittent relief.  The Board will next 
consider whether the veteran is entitled to a rating in 
excess of 40 percent under the criteria in effect since 
September 23, 2002.  

As to rating orthopedic and neurological disabilities under 
the new Code 5293, to determine if a rating in excess of 40 
percent is warranted from December 2, 2002, as indicated 
above, the relevant medical evidence shows no more than 
moderate limitation of motion of the lumbar spine, even with 
consideration of the factors contained in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  That is, the Board has considered the 
veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, weakened motion, 
excess motion, incoordination, fatigability, and pain on 
motion, in determining that the preponderance of the evidence 
is against the veteran's claim of entitlement to a rating 
greater than 40 percent since December 3, 2002.  The April 
1999 VA examination revealed range of motion was from zero to 
90 degrees of flexion, extension from zero to 35 degrees, 
lateral rotation to 35 degrees, and lateral flexion to 40 
degrees, which is essentially normal range of motion.  The 
examiner specifically opined that, based on repeated toe 
touches, there was no fatigability, weakened movement, 
incoordination, functional loss of range of motion, or pain.  
Thus, the April 1999 examination does not even support more 
than slight limitation of motion.  The December 2002 
examination, which is more relevant to this aspect of the 
veteran's claim given that it is dated proximate to the 
period of time in question, showed that the veteran's flexion 
was to 80 degrees, extension to 30 degrees, her lateral 
bending to 30 degrees bilaterally, which is no more than 
slightly limited.  The examiner noted that with regard to 
DeLuca issues, the veteran had some incoordination of motion, 
increased pain with resisted motion, and some easy 
fatigability, which would be consistent with some additional 
limitation of motion but, overall, not more than moderate in 
degree.  That is, she had slight limitation of motion which 
increased to moderate limitation of motion with consideration 
if such factors.  Moderate limitation of motion of the lumbar 
spine equates a 20 percent rating.  Diagnostic Code 5292.  

The relative clinical evidence is supportive of moderate, but 
no more than moderate incomplete paralysis of the sciatic 
nerve.  The December 2002 neurology examiner found the 
veteran to have significant sensory problems that affected 
her balance and independent weight bearing.  Her right ankle 
reflexes were found to be diminished but not absent.  
Additionally, by her own report she experiences pain on daily 
basis; however, it is not reported by her to be 
incapacitating, being marked by shooting pain into her foot 
that subsides and does not require her to stop standing.  The 
veteran has described it as something she lives with because 
she must, but she has not sought out treatment for the 
disability subsequent to service.  This would indicate that 
it is most consistent with mild incomplete paralysis, but 
giving the veteran the benefit of the doubt, the Board finds 
the symptomatology consistent with moderate neuritis, which 
supports a 20 percent rating.

The Board notes that the veteran does have some organic 
changes that raise the possibility of a higher rating.  
However, the Board finds that the reported symptomatology and 
lack of treatment sought by the veteran do not indicate 
moderately severe disability necessary for a 40 percent 
rating.  Although the veteran asserts that she has learned to 
live with the pain because she has been told that nothing can 
be done to correct the disorder, the record shows that the 
veteran has not sought out palliative care from any medical 
professional as would be expected in a case of moderately 
severe symptomatology.  The Board also notes that she was 
found to have normal strength in the right foot with good 
dorsiflexion and eversion in December 2002, both findings 
arguing strongly against more than moderate neuritis.

In considering the relevant orthopedic diagnostic code, as 
noted above, the veteran has no more than moderate limitation 
of motion of the lumbar spine, which supports a 20 percent 
rating under Code 5292.  Moderate incomplete paralysis of the 
sciatic nerve is rated 20 percent under Code 8720.  Under the 
provisions of 38 C.F.R. § 4.25, two 20 percent disabilities 
combined equate to a 40 percent rating.  Thus, a rating in 
excess of 40 percent from December 3, 2002 is not warranted, 
under the old nor new Code 5293.  

As the preponderance of the evidence is against this aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

ORDER

Entitlement to an initial assigned rating of 60 percent for 
degenerative disc disease L5-S1, prior to December 3, 2002, 
is granted.

Entitlement to the assignment of a rating in excess of 40 
percent for degenerative disc disease L5-S1, from December 3, 
2002, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

